Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the RCE filed on April 28, 2022. Claims 3, 7, 10, 14, 17, 20 and 24 were cancelled. Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-19, 21-23 and 25-28 are now pending in the application.
	
Information Disclosure Statement
3.	The information disclosure statement filed 04/28/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 01/20/2022 are acknowledged. With respect to the rejections of claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-19 and 21-23 under 35 U.S.C. 103, the applicant’s amendment/arguments (see REMARKS, pages 16-17) have been fully considered and are persuasive. Accordingly, the previous office action sent on 09/200/2021 has been withdrawn.

Allowable Subject Matter
5.	Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-19, 21-23 and 25-28 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
	The outstanding response filed on 01/20/2022 incorporates the subject matters in the objected claims into base claims 1, 8, 15 and 21, respectively. In doing so, the response has placed the instant application in a favorable condition for allowance. Thus, the prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed apparatus (claim 15) and modulation and coding scheme ‘MCS’ notifying method (claim 1), comprising, among other limitations, the novel and unobvious limitations as “ ... ; determining, by the UE, a first transport block size ‘TBS’ index and a modulation order according to a first MCS table and the first MCS index; and determining ... a code block size according to the first TBS index, a first physical resource block ‘PRB’ quantity, and a first TBS table; ... ; wherein MCS indices ... ; wherein, corresponding to a TBS index 27 in the first TBS table, the first TBS table further comprises at least one entry in the following table, and wherein any one entry comprises ....” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2, 4-6, 16, 18-19 and 27-28.
The prior art of record also fails to fairly show or suggest the claimed apparatus (claim 21) and modulation and coding scheme ‘MCS’ notifying method (claim 8), comprising, among other limitations, the novel and unobvious limitations as “ ... ; determining, by the base station, a first modulation scheme and first spectral efficiency that are corresponding to the first CQI index according to the first CQI index; determining ... a first transport block size ‘TBS’ according to a first physical resource block ‘PRB’ quantity and the first spectral efficiency; determining ... a first TBS index according to the first TBS, wherein the first TBS and the first PRB quantity correspond to the first TBS index in a first TBS table; and sending ...;  and wherein, corresponding to a TBS index 27 in the first TBS table, the first TBS table further comprises at least one entry in the following table, and wherein any one entry comprises one PRB quantity and one transmission block size corresponding to the PRB quantity ....” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 9, 11-13, 22-23 and 25-26.

6. 	References U.S. 9,844,036; U.S. 9,893,853; U.S. 10,980,086; U.S. 11,115,098 and U.S. 2017/01800102 are cited because they are put pertinent to improve the transmission signaling in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


February 4, 2022